DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Status of the Claims
Claims 2 – 8  have been cancelled. Claims 1, 12, and 13 have been amended. Claims 9 – 11 and 14 – 17 are as previously presented. Therefore, claims 1 and 9 – 17 are currently pending and have been considered below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 2018/0147669) in view of Wentland et al. (US 2017/0016096), Deane et al. (US 2015/0165684), and Tack et al. (US 5,620,652).
Regarding claim 1, Narayanan discloses a process for producing an object (the invention of Narayanan is directed to a method of three-dimensional printing [Abstract], wherein a hollow object can be produced [0027]) comprising:
producing a first material layer by melting a metallic material by heating, wherein the metallic material is melted by means of heat generated by an electric arc, said electrical arc being formed by applying an electrical voltage between a welding electrode and a counter electrode (“the first deposition device 120 and the second deposition device 130 apply metal layers to a base metal 110” [0025]; “the first deposition device 120 and the second deposition device 130 can include arc welding devices, gas metal arc welding (GMAW) devices, metal inert gas (MIG) welding devices, ...” [0024]; GMAW and MIG welding devices are welding devices in which an electric arc forms between a consumable electrode and a counter electrode, wherein the consumable electrode is melted), and 
producing a plurality of further material layers in a successive manner on to said first material layer, in each case by melting metallic material (a plurality of layers are produced as shown, for example, in Fig. 2B and described in [0029]),
wherein each produced material layer, after said first layer, is materially bonded to the previous material layer by means of the heat generated by the electrical arc, wherein the welding electrode is formed from the metallic material, and at least one electrode section of the welding electrode is melted by means of the heat generated by the electric arc, and the material layers are each formed from the melted electrode section of the welding electrode (as described above, the additive manufacturing process of Narayanan utilizes arc welding devices, such as GMAW and MIG welding devices, which generate heat to melt a consumable electrode that is then bonded to the material to which it is applied)
wherein the metallic material is provided in the form of a wire and the welding electrode is formed from the wire, and wherein at least one wire section of the wire is melted by the heating, and the material layers are formed from the melted wire section of the wire (“wherein the first metal deposition device comprises a first wire deposition device, and wherein the second metal deposition device comprises a second wire deposition device” [claim 8]; as described above, GMAW and MIG welding devices are welding devices in which an electric arc forms between a consumable electrode (wire) and a counter electrode, wherein the consumable electrode (wire) is melted).

Narayanan does not expressly disclose wherein the metallic material is an aluminum alloy with a proportion by weight of magnesium of at least 2.5%. 
Wentland is directed toward a method of additive manufacturing [Abstract]. Wentland discloses a metallic material that is an aluminum alloy with a proportion by weight of magnesium of at least 2.5% (aluminum alloy comprising “2.50-3.50 wt. % magnesium” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the metallic material is an aluminum alloy with a proportion by weight of magnesium of at least 2.5%. The aluminum alloy of Wentland is described as having a composition that overcomes limitations of other aluminum alloys, such as limited strength, and poor ductility and fracture toughness [0004].

Narayanan does not expressly disclose wherein the object that is additively manufactured is a pipe fitting. However, Narayanan discloses wherein a hollow object can be produced [0027].
Deane is directed toward systems and methods for providing coupling joints [Title] such as pipe fittings [0021]. Deane discloses wherein a pipe fitting can be produced using additive manufacturing (“various embodiments disclosed herein relate to producing joints (e.g., couplings, fittings, flanges, connectors, etc.) for coupling a first object (e.g., a first pipe) to a second object (e.g., a second pipe). A data acquisition device may acquire various types of data (e.g., joint parameter data) regarding the objects and an existing region (e.g., space, gap) between the objects. The joint parameter data can include various measurements or other data regarding the first object, the second object, a region between the first and second objects, usage data regarding an intended use or environment of the joint, and the like. Based on the joint parameter data, a controller generates data (e.g., joint design data) regarding the joint. The joint design data can include drawings, data files, bills of materials, a part number of a catalog part, etc. In further embodiments, the controller can provide the joint design data to a joint generator (e.g., a three-dimensional printer or the like) such that the joint can be produced” [0020]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the object produced is a pipe fitting. As described above, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a pipe fitting, as disclosed by Deane, allows for creating an object with a specific shape utilizing a known technique.

Narayanan / Wentland / Deane do not expressly disclose wherein the resulting pipe fitting has a compressive strength of at least 10 bar. 
Tack is directed toward aluminum alloys [Abstract] that can be utilized in various types of welding processes, including, “metal inert gas welding, plasma arc welding, laser-beam welding, electron beam welding” [Col. 5, lines 14-18], which is considered to be the same field of endeavor as Applicant’s invention (that is, both Tack’s invention and Applicant’s invention are directed toward the use of aluminum alloys in various types of welding, such as electric arc welding, laser beam welding, and electron beam welding [Applicant’s specification at page 2, lines 4-9]). Tack discloses wherein an aluminum alloy comprising magnesium (“5XXX type alloys”) can include elements (scandium and/or zirconium) that result in “improvements in properties and processing” such as “improved ... compressive strength” and “weldability” [Col. 18, lines 35-54]. 
While Tack does not expressly disclose a resulting product with a compressive strength of at least 10 bar, Tack discloses utilizing an aluminum alloy comprising magnesium and additional element(s) that result in improved compressive strength. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Narayanan / Wentland / Deane, wherein the material layers are formed from the melted wire section of the wire to result in the pipe fitting which has a compressive strength of at least 10 bar, by utilizing an aluminum alloy such as that disclosed in Tack, such that the pipe fitting can function as intended without mechanical failure. That is, one of ordinary skill in the art would have been motivated to produce a pipe fitting having a compressive strength, such as at least 10 bar, that is sufficient to avoid mechanical failure, and would have been able to do so given Tack’s teaching that utilizing an aluminum alloy such as that described in Tack results in improved compressive strength.

Regarding claims 9 and 12, Narayanan does not expressly disclose wherein the pipe fitting is formed as a reduction piece.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein parameters (such as “a circumference or radius of a pipe opening” [0029]) of the joint to be produced can be determined using sensors (for example, sensors 202 and 204, shown in Fig. 3) that are each positioned on a pipe (Fig. 2, pipes 102 and 104). The sensors collect information, such as the circumference or radius of each pipe [0029], and the gap spacing between the pipes [0020], and the data is “sent to controller 300 and used by controller 300 to generate joint design data” [0028], so that ultimately, a joint can be additively manufactured “such as by an automatic additive process” [0041].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is formed as a reduction piece. As stated in Applicant’s specification, “[t]he term reduction piece (also referred to as reducer) describes here a pipe fitting which has along its direction of longitudinal extent two ends with different nominal diameters” [page 6, lines 2-4]. Deane discloses that it is known in the art to additively manufacture a pipe fitting, and further discloses that pipe fittings that join pipes of different radii can be produced. Accordingly, it would have been obvious to one of ordinary skill in the art to include wherein the pipe fitting is formed as a reduction piece, so that pipes of different radii can be joined.

Regarding claim 10, Narayanan / Wentland / Deane does not expressly disclose wherein the pipe fitting has a compressive strength of at least 100 bar.
However, as described in the rejection of claim 1, Tack discloses wherein an aluminum alloy comprising magnesium (“5XXX type alloys”) can include elements (scandium and/or zirconium) that result in “improvements in properties and processing” such as “improved ... compressive strength” and “weldability” [Col. 18, lines 35-54]. 
While Tack does not expressly disclose a resulting product with a compressive strength of at least 100 bar, Tack discloses utilizing an aluminum alloy comprising magnesium and additional element(s) that result in improved compressive strength. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Narayanan / Wentland / Deane, wherein the material layers are formed from the melted wire section of the wire to result in the pipe fitting which has a compressive strength of at least 100 bar, by utilizing an aluminum alloy such as that disclosed in Tack, such that the pipe fitting can function as intended without mechanical failure. That is, one of ordinary skill in the art would have been motivated to produce a pipe fitting having a compressive strength, such as at least 100 bar, that is sufficient to avoid mechanical failure, and would have been able to do so given Tack’s teaching that utilizing an aluminum alloy such as that described in Tack results in improved compressive strength.

Regarding claims 11 and 13, Narayanan does not expressly disclose wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein the pipe fitting / joint that is produced can be a pipe elbow (see Fig. 1, showing “elbow joint” 108 [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch. As stated in the rejection of claim 1, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a pipe fitting, as disclosed by Deane, allows for creating an object with a specific shape utilizing a known technique. The inclusion of wherein the pipe fitting is a conical reduction piece, a pipe elbow, or a branch allows pipes of particular sizes, or pipes positioned in particular orientations, to be joined as desired.

Regarding claim 14, Narayanan does not expressly disclose wherein the reduction piece has two ends and the ratio between the nominal diameters of the two ends of the reduction piece is at least 1.1 to 1.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein parameters (such as “a circumference or radius of a pipe opening” [0029]) of the joint to be produced can be determined using sensors (for example, sensors 202 and 204, shown in Fig. 3) that are each positioned on a pipe (Fig. 2, pipes 102 and 104). The sensors collect information, such as the circumference or radius of each pipe [0029], and the gap spacing between the pipes [0020], and the data is “sent to controller 300 and used by controller 300 to generate joint design data” [0028], so that ultimately, a joint can be additively manufactured “such as by an automatic additive process” [0041].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the reduction piece has two ends and the ratio between the nominal diameters of the two ends of the reduction piece is at least 1.1 to 1. Deane discloses that it is known in the art to additively manufacture a pipe fitting, and further discloses that pipe fittings that join pipes of different radii can be produced. Accordingly, it would have been obvious to one of ordinary skill in the art to include wherein the reduction piece has two ends and the ratio between the nominal diameters of the two ends of the reduction piece is at least 1.1 to 1, so that pipes of different radii can be joined. Additionally, it would have been obvious to include the claimed ratio of “at least 1.1 to 1,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 15, Narayanan does not expressly disclose wherein the pipe fitting is pipe elbow, having a curvature with a radius of curvature of 2000 cm or less.
As described in the rejection of claim 1, Deane discloses wherein a pipe fitting / joint can be produced using additive manufacturing. Deane also discloses wherein the pipe fitting / joint that is produced can be a pipe elbow (see Fig. 1, showing “elbow joint” 108 [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe fitting is pipe elbow. As stated in the rejection of claim 1, Narayanan discloses producing an object by additive manufacturing utilizing arc welding, wherein the object can be a hollow object. Deane discloses that it is known in the art to produce a pipe fitting by additive manufacturing. The use of arc welding, as disclosed by Narayanan, to produce a pipe fitting, as disclosed by Deane, allows for creating an object with a specific shape utilizing a known technique. The inclusion of wherein the pipe fitting is pipe elbow allows pipes positioned in particular orientations to be joined as desired.
Deane does not expressly disclose wherein the pipe elbow has a curvature with a radius of curvature of 2000 cm or less.
However, Deane discloses wherein the gap spacing between the pipes [0020], as well as the “distance or angle between pipes 102 and 104” [0023], can be determined and utilized to ultimately produce the pipe fitting (see also the rejection of claim 9 above). The gap spacing between the pipes and the angle between the pipes are parameters that relate to the required radius of curvature of the pipe joint to be produced.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pipe elbow has a curvature with a radius of curvature of 2000 cm or less. This allows the pipe elbow to join pipes that are positioned in a particular orientation. Additionally, it would have been obvious to include the claimed radius of curvature of 2000 cm or less,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 16, Narayanan / Wentland / Deane does not expressly disclose wherein the pipe fitting has a compressive strength of at least 50 bar.
However, as described in the rejection of claim 1, Tack discloses wherein an aluminum alloy comprising magnesium (“5XXX type alloys”) can include elements (scandium and/or zirconium) that result in “improvements in properties and processing” such as “improved ... compressive strength” and “weldability” [Col. 18, lines 35-54]. 
While Tack does not expressly disclose a resulting product with a compressive strength of at least 50 bar, Tack discloses utilizing an aluminum alloy comprising magnesium and additional element(s) that result in improved compressive strength. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Narayanan / Wentland / Deane, wherein the material layers are formed from the melted wire section of the wire to result in the pipe fitting which has a compressive strength of at least 100 bar, by utilizing an aluminum alloy such as that disclosed in Tack, such that the pipe fitting can function as intended without mechanical failure. That is, one of ordinary skill in the art would have been motivated to produce a pipe fitting having a compressive strength, such as at least 50 bar, that is sufficient to avoid mechanical failure, and would have been able to do so given Tack’s teaching that utilizing an aluminum alloy such as that described in Tack results in improved compressive strength.

Regarding claim 17, Narayanan discloses wherein the material layers and the welding electrode can be moved relative to one another (Fig. 3A shows the travel path 320 of the deposition device (which as described in the rejection of claim 1 can be a welding electrode) relative to base layer 310 [0033]; additionally, Fig. 3B shows, and [0035 describes] that multiple layers are produced with the deposition device moving relative to the material layers).

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
On pages 5 – 6, Applicant states, “Deane et al. teaches that the joint may be "printed using an additive manufacturing process." (Emphasis added) see paragraph [0053]. That is, the teaching of Deane et al., when considered as a whole in the context which they appear, only teach additive manufacturing by "printing." This is not equivalent to the claimed welding using an electric arc and results in a non-equivalent product. For example, a pipe fitting having a compressive strength of at least 10 bar can only be produced by an additive manufacturing through electric arc welding as claimed and not by the method taught by the combined teachings of the cited prior art. Deane et al. is silent on wire arc additive manufacturing (WAAM). Instead, Deane teaches in paragraphs [0045] and [0035] printing processes using laser (like selective laser melting) or lithography. These processes are not suitable for manufacturing components having a compressive strength of at least 10 bar.”
However, Deane has not been relied upon for teaching the limitation relating to a compressive strength of at least 10 bar. Rather, Deane has been relied upon as disclosing wherein a pipe fitting can be formed by additive manufacturing. Additionally, while Applicant states that “printing processes using laser (like selective laser melting) or lithography ... are not suitable for manufacturing components having a compressive strength of at least 10 bar,” Applicant provides no evidence to support this statement. Furthermore, Applicant has stated that “a pipe fitting having a compressive strength of at least 10 bar can only be produced by an additive manufacturing through electric arc welding as claimed.” However, Applicant’s own specification describes wherein a pipe fitting can be produced by electric arc welding, laser beam welding, or electron beam welding [page 2, lines 4-9]. Therefore, Applicant’s statement that “a pipe fitting having a compressive strength of at least 10 bar can only be produced by an additive manufacturing through electric arc welding as claimed” appears to contradict Applicant’s specification.

On page 7, Applicant refers to the Narayanan reference, stating, “Narayanan et al. teaches in Fig. 7 that deposition path according to lines in Fig. 6A (graph line 706 in Fig. 7) and according to lines in Fig. 6B (graph 708 in Fig. 7) are best modes as they lead to the least amount of distortion. Paths of Fig. 6A and 6B have ending points in common and starting points which coincide. The coinciding starting and ending points would not be suitable for manufacturing hollow components like the pipe fittings with a compressive strength of at least 10 bar that result from the claimed method at least because the creation of oxide layers at these points would prevent fusion by accumulating at these coinciding points.”
However, Applicant provides no evidence to support this statement. Furthermore, Examiner has not relied upon Fig. 6A or 6B in the rejections.

On page 9, Applicant states, “Narayanan et al. does not actually teach pipe fittings. Instead, Narayanan et al. only teaches a "hollow object."”
However, Examiner has not relied upon Narayanan as teaching a pipe fitting. Rather, Examiner has relied upon Deane as disclosing wherein a pipe fitting can be formed by additive manufacturing.

On page 10, Applicant states, “[t]he aluminum alloy taught by Wentland comprises 5 to 6 weight percent of copper (and 2.5 to 3.5 weight percent of Mg). In the process, energy from an energy source is repeatedly applied to incremental quantities of a powder to fuse the powder and thereby form the article. If one skilled in the art used this alloy for the claimed wire arc additive manufacturing (WAAM), this would lead to a product, which would not have the claimed compressive strength of at least 10 bar.” Applicant further states, “The powder bed additive manufacturing of Wentland, for example, is simply not equivalent or comparable to the claimed WAAM method. These are alternative methods using alternative materials to produce distinct products” [page 11].
However, Applicant provides no evidence to support the statement that the alloy of Wentland would lead to a product which would not have the claimed compressive strength of at least 10 bar. Furthermore, Applicant’s own specification describes wherein a pipe fitting can be produced using either wire material or powder material: “According to a further embodiment, the material is provided in the form of a wire, wherein at least one wire section, in particular one end of the wire, is melted by heating, and wherein the plurality of material layers is formed from the melted wire section of the wire, wherein in particular, the welding electrode is formed from the wire. According to a further embodiment, the material is provided in the form of a powder, wherein the powder is applied to the in each case previous material layer, and wherein the powder is melted by heating such that the respective material layer is formed and is materially bonded to the in each case previous material layer” [page 5, lines 14-22]. Therefore, Applicant’s statement regarding the use of a powder material appears to contradict Applicant’s specification.

On pages 11 – 13, Applicant refers to the limitation relating to “a compressive strength of at least 10 bar,” stating, “[t]he claims have been amended in such a manner to clarify that the method is required to result in a pipe filling having compressive strength of at least 10 bar.”
In view of Applicant’s amendment, Examiner cites a new reference (Tack et al.) in addition to the previously-cited references (Narayanan, Wentland, and Deane).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761